Delehanty, S.
In conformity with statute the public administrator heretofore paid into the city treasury the sum of $299.70 for account of persons interested in the above estate. He now applies under the authority of chapter 695 of the Laws of 1917, amending subdivision 14 of section 24 of chapter 230 of the Laws of 1898, to withdraw $250 of that amount for the purpose of payment over in equal shares to persons whom he has administratively determined to be entitled to such money.
Such amendment of 1917 to the act regulating the procedure of the public administrator was designed to permit an administrative rather than a judicial distribution in cases where the amount paid into the city treasury did not exceed $250. The amending act was not designed to give general authority to take out and distribute administratively the sum of $250 in respect of any estate where the amount deposited was in excess of that sum. The underlying purpose plainly was to avoid the delay and expense of judicial distribution where the amount was so small as to make the expense *2disproportionate to the fund involved. The point at which judicial distribution substituted administrative distribution was fixed by the act at $250. Whether that point should be fixed at some higher or different level is wholly a matter for legislative determination. Under existing law the right of the public administrator to make distribution without judicial action does riot apply to funds which exceed in total $250 nor does the statute permit the partial distribution which is sought by the public administrator in the instant case.
For the reasons stated the application must be in all respects denied.